DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 22 March 2022.  Claims 1-6 and 8 are currently amended.  Claim 7 is canceled.  Claims 1-6 and 8-10 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Objections
Claim 1 is objected to because of the following informalities. 
Lines 7-8 of the claim read in part: “such that the first and second bus bar portions are”. Previously the claim defines “a first bus bar assembly portion” and “a second bus bar assembly portion”. The limitation of lines 7-8 should be edited to read: “such that the first and second bus bar assembly portions are”

Line 15 of the claim reads in part: “bus bar assembly portion of bus bar assembly”. The limitation of line 15 should be edited to read: “bus bar assembly portion of the bus bar assembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2013/229266, hereinafter Ikezoe in view of U.S. Pre-Grant Publication No. 2011/0212355, hereinafter Essinger.
Regarding claim 1, Ikezoe teaches a battery module (1). The battery module (1) comprises a plurality of battery cells (2) (paragraph [0016] and figures 1 and 2). Each battery cell (2) extends along an axis between opposing first and second sides of the battery cell (figures 2 and 4). A first electrode tab (21, “lead”) is positioned on the first side and a second electrode tab (21, “lead”) is positioned on the second side of the battery cell (paragraph [0017] and figure 4). 
The battery module (1) further comprises a bus bar assembly. The bus bar assembly includes a front bus bar module (5, “first bus bar assembly portion”) and a rear bus bar module (6, “second bus bar assembly portion”). The two bus bar modules are positioned on opposing sides of the battery cells (2) – the front bus bar module (5) is positioned on the first side and the rear bus bar module (6) is positioned on the second side. Each of the front bus bar module (5) and the rear bus bar module (6) is connected to a corresponding electrode tab (21, “lead”) of each battery cell (2) (paragraphs [0016, 0021] and figures 2 and 9).
A cooling plate (65 or 84, “heat sink”) is positioned below (“along a third side of”) the battery cells (2) and the bus bar assembly or on a lateral side (“along a third side of”) of the battery cells (2) and the bus bar assembly (paragraphs [0033, 0039, 0041] and figures 16, 20 and 21).
A pair of heat collecting parts (45, “cooling plates”) are connected to the cooling plate (65, “heat sink”) and are oriented orthogonally to it (paragraphs [0006, 0024, 0026, 0032, 0033] and figures 2, 15, 16). 
A front heat collecting part (45, “first cooling plate”) is arranged to contact the front bus bar module (5, “first bus bar assembly portion”). The front heat collecting part (45, “first cooling plate”) is attached to the front bus bar module (5, “first bus bar assembly portion”) via screws (47), which may be considered part of the front heat collecting part (45, “first cooling plate”). Thus, the contact between the front heat collecting part (45, “first cooling plate”) and the front bus bar module (5, “first bus bar assembly portion”) is direct at least in the area of screws (47), as well as at busbars (31A and 31B) (which extend beyond the width of the electrode tabs (21, “leads”)) (figures 2, 6 and 9). 
A rear heat collecting part (45, “second cooling plate”) is arranged to contact the rear bus bar module (6, “second bus bar assembly portion”). The rear heat collecting part (45, “second cooling plate”) is attached to the rear bus bar module (6, “second bus bar assembly portion”) via screws (47), which may be considered part of the rear heat collecting part (45, “second cooling plate”). Thus, the contact between the rear heat collecting part (45, “second cooling plate”) and the rear bus bar module (6, “second bus bar assembly portion”) is direct at least in the area of screws (47) (figures 2 and 9). 
The front heat collecting part (45, “first cooling plate”) extends along a first plane orthogonal to the axis of the battery cell (2) and the rear heat collecting part (45, “second cooling plate”) extends along a second plane orthogonal to the axis of the battery cell (2).
Ikezoe fails to teach a first perimeter tube extending in the first plane and encircling a portion of the front heat collecting part (45, “first cooling plate”) and a second perimeter tube extending in the second plane and encircling a portion of the rear heat collecting part (45, “second cooling plate”).
The cooling of a battery module along three surfaces using cooling channels (“perimeter tubes”) is known in the art – see, e.g. Essinger (paragraph [0035] and figure 10).  In Ikezoe’s assembly, the heat collecting parts (45, “cooling plates”) are intended to draw heat away from the bus bar modules (5 and 6). It would thus be within the purview of the ordinarily skilled artist before the effective filing date of the claimed assembly to configure the heat collecting parts (45, “cooling plates”) to include cooling channels (“perimeter tubes”), which surround at least a portion of each heat collecting parts (45, “cooling plates”) in the manner taught by Essinger for the purpose of more effectively cooling the heat collecting parts (45, “cooling plates”).
Regarding claim 2, Ikezoe teaches that each of the front bus bar module (5) and the rear bus bar module (6) includes a bus bar substrate (30, “housing”). The two bus bar substrates (30, “housings”) are mounted on the opposite first and second sides of the battery cells (2) (paragraph [0020] and figures 2 and 6). 
Each of the front bus bar module (5) and the rear bus bar module (6) includes a bus bar (31) mounted onto the corresponding bus bar substrate (30, “housing”) and contacting a corresponding electrode tab (21, “lead”) of each battery cell (2) (paragraphs [0020, 0021] and figure 10).
Each of the front bus bar module (5) and the rear bus bar module (6) further includes a heat transfer sheet (11, “member”) thermally coupled between the bus bar (31) and the corresponding heat collecting part (45, “cooling plate”) (paragraph [0024] and figure 10).
Regarding claim 3, Ikezoe teaches that each heat transfer sheet (11, “member”) is in direct contact with the corresponding heat collecting part (45, “cooling plate”). Each heat transfer sheet (11, “member”) is further taught to be interposed between the corresponding bus bars (31) and the corresponding heat collecting part (45, “cooling plate”) (paragraph [0024] and figure 10).
Ikezoe teaches that the heat transfer sheet (11, “member”) is flexible and serves to absorb fine irregularities on its contact surface and further that it permits for direct heat conduction that does not pass through an air layer (paragraph [0024]). 
Electrode tabs (21) are connected to the bus bars (31) such that portions of the bus bars (31) remain exposed between adjacent electrode tabs (21). In addition, the bus bars (31) are shown to protrude out from the bus bar substrates (30, “housing”) such that they have side surfaces exposed from the bus bar substrates (30, “housing”) (figures 6, 7, 10). As such, it is expected that upon assembly, the flexible heat transfer sheet (11, “member”) would come into direct contact with the bus bars (31) at least at the exposed side surfaces of the bus bars (31) and the exposed portions of the bus bars (31) located between adjacent electrode tabs. Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that there are no air bubbles and no exposed areas of the bus bars (31) that do not directly contact the heat transfer sheet (11, “member”) for the purpose of ensuring optimal heat transfer. 
Additionally, the front bus bar module (5) includes bus bars (31A and 31B). Each of bus bars (31A and 31B) is connected to a first electrode tab (21, “lead”) (paragraph [0021]). Each of bus bars (31A and 31B) has a length extending beyond the location of the corresponding electrode tab (21, “lead”) (figure 6). It is thus expected that the heat transfer sheet (11, “member”) is in direct contact with both of bus bars (31A and 31B). Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the heat transfer sheet (11, “member”) covers and is in direct contact with both of bus bars (31A and 31B) beyond the area covered by the corresponding electrode tabs (21, “leads”) for the purpose of ensuring that heat is drawn away from the bus bars (31A and 31B), while also preventing short-circuiting between them.

Regarding claim 4, Ikezoe teaches that the purpose of the heat transfer sheet (11, “member”) is to enhance heat transfer between the bus bar (31) and the heat collecting part (45, “cooling plate”) (paragraph [0024]). Therefore the heat transfer sheet (11, “member”) is a “thermal interface material”.

Regarding claims 5 and 6, Ikezoe teaches that the cooling plate (61 or 65, “heat sink”) has an internal channel (62 or 66) configured to allow a coolant to flow through. The cooling plate (61 or 65, “heat sink”) extends along a bottom side of the battery cells (2) and bus bar assembly (paragraphs [0032, 0033] and figures 16 and 17).
The cooling plate (65 or 84, “heat sink”) is intended to dissipate heat from two heat radiating portions (46) – each connected to one of the heat collecting portions (45, “cooling plates”) (paragraph [0032]). 
In an embodiment, Ikezoe teaches that each heat collecting portion (45, “cooling plate”) may be connected to not one, but to two heat radiating portions (46). In the arrangement, there is a heat radiating portion (46) on each side of the heat collecting portion (45, “cooling plate”), so as to form a U-shaped assembly (paragraph [0048]).
Ikezoe does not explicitly teach a second cooling plate (65, “heat sink”).
With the U-shaped assembly taught by Ikezoe there would be heat radiating portions (46) on opposing sides of the battery cells (2) and bus bar assembly – one on the bottom side and one on the top side. Given that Ikezoe teaches connecting a cooling plate (65, “heat sink”) to dissipate heat from the heat radiating portion (46), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a second cooling plate (65, “heat sink”) connected to the second heat radiating portion (46) positioned on the top side of the battery cells (2) and bus bar assembly for the purpose of dissipating heat from the second heat radiating portion (46).
Regarding claim 8, Ikezoe as modified by Essinger teaches that the cooling channel (“perimeter tube”) on each heat collecting part (45, “cooling plate”) is connected to the cooling plate (65 or 84, “heat sink”) at multiple points, such that coolant flows from and to the cooling plate (65 or 84, “heat sink”) (see Essinger’s figure 11). 
Each connection point is configured to communicate between each heat collecting part (45, “cooling plate”) and the cooling plate (65 or 84, “heat sink”). Each connection point is capable of being used to supply coolant from the cooling plate (65 or 84, “heat sink”) to a heat collecting part (45, “cooling plate”) and thus be a “coolant supply tube”. Similarly, each connection point is capable of being used so that coolant can be discharged to the cooling plate (65 or 84, “heat sink”) and thus be a “coolant discharge tube”. 
Regarding claim 9, Ikezoe teaches a battery pack including the battery module (1) of claim 1 (paragraphs [0036-0040] and figures 19 and 21).
The battery module (1) is housed within a pack case (paragraph [0037]). 
Regarding claim 10, Ikezoe teaches that the battery pack is used in a vehicle (paragraph [0036]).



Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Ikezoe and Essinger references has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724